DETAILED ACTION
Election of Species Requirement
This application contains claims directed to the following patentably distinct species the various genetic variants.  Claims 19 and 26 list various genetic variants.  The claims are directed to five particular SNPs.  The species are independent or distinct because each variant is not obvious over each other variant.  The variants differ in structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is required to select a single  invention, ie, a single  SNP or a single combination of SNPs required for the claimed method.  The  invention  may be a single SNP, a combination of more than one SNP but less than all of the disclosed SNP or a combination of all possible  claimed SNPs.  However, an election of a  single  invention, ie, a single SNP or a single combination of SNPs is required.  This restriction  requirement  is predicated on the fact that the methods which use different SNPs  or  different  combinations of SNPs do not appear obvious over one another.  Should applicant traverse on the ground that the different  SNPS or different combinations of SNPs are not patentably distinct over each other , applicant should submit evident or identify such evidence now of record showing the  inventions to be obvious variant  over each other or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.  
Applicant is also required to identify which claims read upon the elected invention.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found  

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 11, 2021